RESOLUCIÓN
Examinadas la Solicitud de paralización de los procedi-mientos ante el honorable Tribunal de Primera Instancia y el Certiorari, presentados en el caso de epígrafe, se provee “no ha lugar” a ambas solicitudes.

Notifíquese inmediatamente por teléfono, por fax o co-rreo electrónico y, posteriormente, por la vía ordinaria.

Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
La Juez Asociada Señora Rodríguez Rodrí-guez proveería “no ha lugar” en esta etapa. Los Jueces Aso-ciados Señores Estrella Martínez y Colón Pérez emitieron sendos votos particulares disidentes. La Jueza Presidenta Oronoz Rodríguez no intervino.
(.Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo